DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 June 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobus et al. (US  6,244,444).
Regarding claim 14, Jacobus teaches a card packaging system comprising:
Jacobus teaches a container/case 22 with a lid 34 and a body 30 and a hinge 32 joining the lid and body (the lid and body are a first section and a second section of the case/container).  The case has a top edge (at 54 in fig. 2), a bottom edge (at 46 in fig. 2), and a periphery extending therearound, wherein the top edge has an edge length. 
The container is closed on a  hanging card 26.  The hanging card has an upper segment 56 with a die-cut hang hole, 58, and a lower segment 62 that is received between the container lid 34 and body 30, fig. 1-2, col. 3:52-60.  Between the upper and lower segment is a connecting segment 68 that has a smaller width than the upper and lower segments.  
  The connecting segment of the card rests in a slot, gap 54, fig. 1 and 2, where the remainder of the container periphery is sealed by the body skirt 42 engaged with the lid skirt, 48, fig. 2, col. 4: 12-17 and the upper segment of the card (hanger segment) extends outwardly from the case, fig. 2 of Jacobus.
As seen in fig. 1 and 2 of Jacobus the slot width corresponds to the width of the connecting segment 68 to allow the container to be fully supported by the card via upper edges 70 of the lower segment engaging with the lid shoulders 52, col. 4: 4-10 of Jacobus.
Jacobus further teaches that the slot length is less than the edge length but does not teach that the slot length is less than half the edge length.  
However, Applicant has not disclosed that the width of the stem provides an advantage, is used for a particular purpose, or solves a stated problem.  On the contrary, the written description states that “The stem 16 may be any suitable length or width and, in some embodiments, may be omitted.” near the bottom 5 lines of page 5.  Only the figures of the instant invention suggest a particular proportion between the stem width and the card width.  The size of the stem is a mere design consideration which fails to patentably distinguish over the prior art.
With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the slot length of Jacobus to be smaller in order to allow the shoulders of the card to be larger and provide more support for the weight of the package. 
In addition, it would have been prima facie obvious to modify Jacobus above to have a slot length that is less than half the edge length as specified in claim 14 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Jacobus.

Claim(s) 1-5, 7-9, 13-17, 20-23, are rejected under 35 U.S.C. 103 as being unpatentable over Kingsborough et al. (US 7607575) in view of Jacobus et al. (US  6,244,444) and Osborne (US 7163152).
Regarding claims 1, 5, 14, 16, 20, and 23,
Kingsborough teaches, col. 5: 1-15, fig. 4A and 4B, a card package assembly 20 that is integrally formed and has a card 10 releasably attached by a retaining means, divider 15, shown as snap and break connections attached to a card holder panel 22 (the card may be separated from the hanger and the stem); and  where the panel includes an opening 24 for hanging the assembly on a rack rod, col. 6: 1-10, and between the card and the hanger is a neck/stem, fig. 4A stem (not numbered) that has a width less than a width of the card. 
Kingsborough does not teach a case for receiving the card.  
Jacobus teaches a container/case 22 with a lid 34 and a body 30 and a hinge 32 joining the lid and body (the lid and body are a first section and a second section of the case/container).  The case has a top edge (at 54 in fig. 2), a bottom edge (at 46 in fig. 2), and a periphery extending therearound, wherein the top edge has an edge length. 
The container is closed on a  hanging card 26.  The hanging card has an upper segment 56 with a die-cut hang hole, 58, and a lower segment 62 that is received between the container lid 34 and body 30, fig. 1-2, col. 3:52-60.  Between the upper and lower segment is a connecting segment 68 that has a smaller width than the upper and lower segments.  
  The connecting segment of the card rests in a slot, gap 54, fig. 1 and 2, where the remainder of the container periphery is sealed by the body skirt 42 engaged with the lid skirt, 48, fig. 2, col. 4: 12-17 and the upper segment of the card (hanger segment) extends outwardly from the case, fig. 2 of Jacobus.
As seen in fig. 1 and 2 of Jacobus the slot width corresponds to the width of the connecting segment 68 to allow the container to be fully supported by the card via upper edges 70 of the lower segment engaging with the lid shoulders 52, col. 4: 4-10 of Jacobus.

    PNG
    media_image1.png
    565
    731
    media_image1.png
    Greyscale

It is known to provide a packaging system where a gift card is housed within a container.  For example, Osborn teaches a gift card 701, fig. 7, housed within a gift box container 101, col. 2: 46-60.    
With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kingsborough and Jacobus to house the gift card of Kingsborough in a container as taught by Jacobus in order to provide the gift card of Kingsborough in a presentation gift box (as taught by Osborn) after being purchased, or alternatively in order to provide a case of batteries that has the addition of a promotional gift card.
The stem/divider of Kingsborough is not less than half of the card width, and the slot length of Kingsborough as modified above is not less than a third of the edge length, fig. 4A of Kingsborough, fig. 2 of Jacobus.  
However, as seen in fig. 1 and 2 of Jacobus the slot width corresponds to the width of the connecting segment 68 in order to allow the container to be fully supported by the card via the upper edges 70 engaging with the lid shoulders 52, col. 4: 4-10 of Jacobus.
Furthermore, Applicant has not disclosed that the width of the stem provides an advantage, is used for a particular purpose, or solves a stated problem.  On the contrary, the written description states that “The stem 16 may be any suitable length or width and, in some embodiments, may be omitted.” near the bottom 5 lines of page 5.  Only the figures of the instant invention suggest a particular proportion between the stem width and the card width.  The size of the stem is a mere design consideration which fails to patentably distinguish over the prior art.
With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the slot length of Kingsborough as modified by Jacobus to be smaller, including less than a third of the edge length, and as a result size the stem accordingly such that it fits within the slot in order to allow the shoulders of the card to be larger and provide more support for the weight of the package. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the width of the stem of  Kingsborough as modified above to be smaller, including less than half the card width, in order to make the gift card portion easier to be torn off and in addition to make the connecting segment between upper and lower portions of the card small enough to allow the shoulders of the card to be larger and support the weight of the package.  
Lastly, because applicant has not disclosed that the width of the stem provides an advantage, is used for a particular purpose, or solves a stated problem, it would have been prima facie obvious to modify Kingsborough as modified above to have a stem width that is less than half the card width and a corresponding slot length that is less than a third of the edge length as specified in claims 1, 14 and 23, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Kingsborough.

Regarding claims 2, 3, and 15, the card, the hanger, and the stem of Kingsborough are integral and further comprising a cut line/divider 15 between the card and the stem, fig. 4A, col. 5: 10-14.  

Regarding claim 4, Kingsborough further teaches that a serial number is printed on the hanger, fig. 18,  and a personal identification number (barcode) is printed on the card, fig. 18, the bar code can contain a corresponding numerical code, fig. 5B, col. 6: 30-35.  

Regarding claim 7, the case/container of Kingsborough as modified above by Jacobus is a clamshell case, fig. 1 and 2 of Jacobus.

Regarding claim 8, as applied above Kingsborough is modified to have the gift card portion housed in the case/container taught by Jacobus.  The container of Jacobus has a first and second section (lid and body) and a hinge 32 joining the first and second section, as applied above.  Jacobus further teaches that the hinge is along the bottom edge, col. 2: 34-35.  The figures show the hinge at the side, but Jacobus teaches that the hinge is either at the bottom or the side.  The slot of Jacobus is formed along the periphery between the first and second section when the case is closed, fig. 1 and 2 of Jacobus.  

Regarding claims 9, 13, and 17, the references applied above teach all of claims 8 and 14, as applied above.  The container of Jacobus does not teach an insert for receiving the card.
However, the gift card packaging of Osborn teaches an insert 102 within the gift card to hold the gift card in position via recess 702 such that the card does not fall out of the container when the container is opened (tabs 704 also hold the card in position).  The insert of Osborn further includes a finger depression 703 (circular depression below the card holding recess, fig. 7) that enables an owner to remove the card from the recess.  

    PNG
    media_image2.png
    496
    613
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the case of Kingsborough as modified above to include an insert for holding the gift card where the gift card includes a recess for holding the gift card in place when the container is opened and a further finger depression so the gift card can be removed as per the teaching of Osborn.
The circular finger depression/recess of the insert of Kingsborough as modified above by Osborn is capable of holding an item in the large cutout circle section that is below the surface of where the gift card lies, fig. 7.

Regarding claims 21 and 22, the references applied above teach all of claim 1, as applied above.  The references applied above do not teach that the second segment (hanger) width is more than the card width.  The card width of the card of Kingsborough is uniform except for the narrow stem portion.  With this in mind, the second segment of the hanger of Kingsborough as modified above would be the same size as the card, and would have a smaller length dimension than the top edge of the case.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hanger width to be larger in order to allow more advertising space or consumer information and so that the hanger section of the assembly will have a uniform length with the case for aesthetic purposes.
Furthermore, Applicant has not disclosed that the hanger width or edge length provides an advantage, is used for a particular purpose, or solves a stated problem.  On the contrary, the written description states that “The stem 16 may be any suitable length or width and, in some embodiments, may be omitted.” near the bottom 5 lines of page 5.  Only the figures of the instant invention suggest a particular proportion between the relative sizes of the packaging system. 
With this in mind, it would have been  prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of second (hanger) segment of Kingsborough as modified above to have the relative sizes as claimed in claims 21 and 22,  and such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Kingsborough as modified above by Jacobus.

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kingsborough, Jacobus and Osborn as applied to claim 9 above, and further in view of Hahn et al. (US 9415916).
Regarding claim 12, the references applied above teach all of claim 9, as applied above.  the references applied above do not teach that the insert is made of foam.  
Hahn teaches a gift card 106 packaged in a box with a base 102 and a lid 104.  The container includes a foam insert, col. 3: 9-12, one of the inserts 108 is provided in the base, col. 3: 24-27, the base is configured and dimensioned to receive the gift card, col. 3: 40-43 (card receiving portion) in order to prevent translation of the gift card along a horizontal plane, col. 3: 43-45.  The packaging of Hahn further includes a hang tab at 154 that is formed from a piece of material that is mated inside the packaging and extends out of the packaging to allow the packaging system to be hung via hole 156, fig. 12, col. 5:60-end, col. 6: 1-10. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the insert material taught by Osborn with foam since the simple substitution of one known insert material for another yields the expected result of holding a gift card in position.

Allowable Subject Matter
In an interview, examiner suggested that the limitations of claim 17 be included into claim 14 in order to put the claims in condition for allowance.  However, after further search and consideration, the reference of Osborn includes a receptor (circular space below the card holding space, fig. 3) that is large enough to hold an item.  In order to overcome the rejection at hand, applicant could positively claim an item being held in the receptor or that the receptor is spaced apart from the card receiving portion of the insert. 

    PNG
    media_image3.png
    793
    640
    media_image3.png
    Greyscale

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 10, although the references applied above teach an insert as applied above, without knowledge of the instant invention, it would not be obvious to provide an indent in the insert for receiving the stem of the card unit, wherein the indent aligns with the slot when the insert is positioned in the case.    For example, the card stem could fold around the insert as taught by Hahn, fig. 12.
Regarding claim 24, because claim 24 depends from claim 10, indicated allowable, claim 24 is also indicated allowable.  Prior art reference Hahn further teaches the insert includes a second section portion for receipt by the second section of the case, the limitation of claim 24 alone is not considered to have allowable subject matter.

Response to Arguments
In response to applicant's argument against the prior art not teaching the claimed stem and slot width/length, Applicant has not disclosed that the width of the stem provides an advantage, is used for a particular purpose, or solves a stated problem.  On the contrary, the written description states that “The stem 16 may be any suitable length or width and, in some embodiments, may be omitted.” near the bottom 5 lines of page 5.  Only the figures of the instant invention suggest a particular proportion between the stem width and the card width.  With this in mind, the size of the stem is a mere design consideration which fails to patentably distinguish over the prior art.
The remaining arguments have been considered but are moot since the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the attached PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3735



/MOLLIE IMPINK/Primary Examiner, Art Unit 3735